     Case 4:21-cv-00032-WTM-CLR Document 8 Filed 06/14/21 Page 1 of 2



               IN THE XJNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


ANGELA NAILS,


      Plaintiff,

V.                                                  CASE NO. CV421-032


CITY CHATHAM COUNTY TAX
COMMISSION,

      Defendant.




                                 ORDER


     Before the Court is the Magistrate Judge's June 2, 2021,

Report and Recommendation (Doc. 6), to which plaintiff has filed

an objection^ (Doc. 7). The objection offers no facts or argument

contesting the findings of the Magistrate Judge. After a careful

de novo review of the record, the Court OVERRULES the objection

and ADOPTS the report and recommendation (Doc. 6) as its opinion



1 Plaintiff has filed what she captions as ^'Appealing the United
States District Court," in which she ^'appeal[s] the signed
Judge[^s] recommendation ruling" in three of her pending cases.
(Doc. 7.) The purpose of this filing is not entirely clear. As no
final decision has been entered, appeal to the Eleventh Circuit is
not available. 28 U.S.C. § 1291. It is possible that Plaintiff
intends   to   seek    reconsideration   of   the    matter   under   28   U.S.C.
§ 636(b)(1)(a); however, such reconsideration imposes a standard
of review more deferential to the Magistrate Judge's decision than
the normal de novo review applied in adopting Reports and
Recommendations. The Court, therefore, construes Plaintiff's
filing as an objection to the Report and Recommendation. Retic v.
United States, 215 F. App'x 962, 964 (11th Cir. 2007) (^^Federal
courts sometimes will ignore the legal label that a pro se litigant
attaches to a     motion and recharacterize the motion in order to
place it within a different legal category.") (quotation omitted).
    Case 4:21-cv-00032-WTM-CLR Document 8 Filed 06/14/21 Page 2 of 2



in this case. As a result, Plaintiff's complaint is DISMISSED and

the Clerk of Court is DIRECTED to CLOSE this case.


     SO ORDERED this    /          of June 2021.


                                 WILLIAM T. MOORE,
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT OF GEORGIA
